Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and amendments to the claims as filed on 07/14/2022 are acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 07/14/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by amendment and IDS
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 and 16-20 are rejected under 35 USC 103 as being obvious over  Batchelor et al. (US2009/0324317A1, IDS of 07/14/2022) in view of Lupia et al. (US2009/0092561A1, IDS of 03/17/2021). 

Applicant claims including the below claims 1 and 10 filed 07/14/2022:

    PNG
    media_image1.png
    158
    761
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    90
    770
    media_image2.png
    Greyscale

For examination purpose, claim 10 recites “less than 0.05% of an antioxidant other than Sulphur containing antioxidant” which embraces the case when other antioxidant is absent. 
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Batchelor teaches antiperspirant composition comprising astringent aluminum, zirconium, and mixed aluminum/zirconium salts including zirconium and aluminum/zirconium halohydrate salts, and especially chlorohydrates, Aluminum/zirconium chlorohydrates complexed with glycine, etc. in an amount of 0.1 to 35% (e.g., [0057]-[0061], [0067]) which reads on the instant ingredient a) -metal based antiperspirant active and the prior art amount overlaps the instant range of 1 to 50% (instant claims 1-4 and 16: ingredient a) and its amount); the composition further comprises as hydrophobic carrier, ester oils such as triglyceride oils, those extractable from plants derivable from unsaturated carboxylic acids, such as C16, C18 and/or C20, and suitable examples of such triglyceride oils include castor oil, borage oil, coriander seed oil, safflower oil and sunflower seed oil in an amount of up to 10% or 1-6% ([0080]) which reads on the instant ingredient b) – natural oils and the prior art amount overlaps the claimed range of 1-10% (instant claims 1, 5-7 and 17: ingredient b) and its amount); the composition is provided in the form of e.g., stick (see entire document including abstract) (instant claims 11-12); the prior art suggests that the composition has pH 4-8 when measured in water ([0025]) which overlaps the instant range of 3.5 to 7 (instant claim 18). 
However, Batchelor does not expressly teach sulfur containing antioxidant ingredient (c) and its amount of instant claims 1, 8-10 and 19-20; and various form of composition of instant claims 11-12. The deficiencies are cured by Lupia. 
Lupia teaches stabilized body care products including antiperspirant compositions (abstract and  claim 13 of prior art) comprising perfumes and sulfur-based perfume raw materials where the sulfur-based raw materials include dilauryl thiodipropionate, distearyl thiodipropionate, dilauryl dithiodipropionate and distearyl dithiodipropionate (claims 2-3 and 13 of prior art) and the sulfur-containing compounds stabilize fragrances or odoriferous substances in body care products ([0191]); the amount of sulfur-containing compounds is about 5 to about 10000 ppm which corresponds to 0.0005% to 1% ([0199]) and the said sulfur-based compounds reads on the claimed ingredient c) and its amount overlaps the claimed range of 0.001 to 10% or 0.01 to 5% (instant claims 1, 8-9 and 19: ingredient c) and its amount); the body care composition is provided in the form of stick, gels, lotion, sprays or aerosols ([0198]) (instant claims 11-12) and the compositions can further comprise other optional antioxidants and if the optional antioxidants are present, they can be used in an amount of about 5 to 50 ppm ([0200]) which corresponds to 0.00005 to 0.0005% and overlaps the instant range of less than 0.05% (instant claim 10); and since Lupia discloses antioxidants (c) as optional ingredients, the composition of Lupia can comprises no such antioxidant that is non-sulphur material (instant claim 20). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Batchelor is that Batchelor does not expressly teach selection of specific sulphur-containing compound of instant claims 1, 8-10, 19 and 20 and various form of antiperspirant composition of instant claims 11-12. The deficiencies are cured by Lupia.
2. The applied art does not expressly teach the exact ranges of instant ingredients a)-c) and pH. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from personal care products, cosmetics, house care products, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Batchelor with  specific sulphur-containing compound of Lupia. 
One of the skilled in the art would have been motivated to do so because Lupia discloses specific sulphur-containing compounds provide stabilization of fragrance in the antiperspirant composition and therefore there is motivation to further add specific sulphur-containing compounds. 
Further various forms of antiperspirant composition as taught by the applied art including Lupia would be obvious variation and the ordinary artisan would take one of them depending on the intended purpose as a matter of choice. 
 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of antiperspirant active, natural oil and pH with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new primary reference, Batchelor. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  See MPEP § 706.07(a).  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/14/2022 prompted the new ground(s) of rejection presented in this Office action. See MPEP § 609.04(b).  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613